ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
Reasons for Allowance
Claims 1-6 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“an insulating portion connected to each of the substrate, the input busbar, and the output busbar, wherein	the semiconductor relay is mounted on at least one of the input busbar and the output busbar, and 	the input busbar, the output busbar, and the semiconductor relay are disposed away from the substrate by the insulating portion”
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.

Regarding claim 6, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 6, and at least in part, because claim 6 recites the limitations: 	“an insulating portion connected to each of the substrate, the input busbar, and the output busbar, wherein	the semiconductor relay is mounted on at least one of the input busbar and the output busbar, and 	the input busbar, the output busbar, and the semiconductor relay are disposed away from the substrate by the insulating portion”	The aforementioned limitations in combination with all remaining limitations of claim 6, are believed to render said claim 6 allowable over the prior art of record taken alone or in combination.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 

/Zhengfu J Feng/Examiner, Art Unit 2835January 29, 2022  

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835